DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 02/22/2022.
Claims 1, 14 and 15 have been amended and are hereby entered.
Claim 6 has been canceled.
Claims 1-5 and 7-15 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02/22/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-5 and 7-15 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-5 and 7-15 have been maintained.
Regarding Applicant’s arguments regarding the reduction of calls made to the pricing engine and the validity database allegedly representing an improvement to a computing system implementing the claimed method, Examiner respectfully disagrees. 
MPEP 2106.05(a) recites “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill 
Applicant refers to [0065] and [0068] of the specification for evidence regarding an improvement to technology; however, these paragraphs recite that the pricing engine and validity database should be used sparingly because of the computational requirements each time a call is made to them. One of ordinary skill in the art would not recognize a technological improvement being made by Applicant’s invention merely reducing the calls made to these elements.
Specifically, while calls to the validity database and pricing engine may be resource-intensive to resolve, merely making fewer calls to them does not reflect a technological improvement. Instead, claim 1 recites an abstract idea to narrow down what inputs to feed into the validity database and pricing engine, and then merely applies the resulting subset of potential inputs to the database and engine to obtain the desired information. In other words, instead of reciting an improved validity database or pricing engine that is less computationally-intensive, claim 1 recites merely using a generic pricing engine (as described in [0006] the Background of Applicant’s specification) and a generic validity database (availability engine 40 of [0065], whose workings have been omitted by Applicant). While using these engines/databases less results in less computational effort being undertaken, the engines/databases themselves have not been improved. 
In addition, the rules and counters recited to determine which head nodes to use in the queries that are made to the validity database and pricing engine are merely being applied to a “computer-implemented” method. As discussed in the rejection below, using the dependency rules to determine a counter value for each head node falls at least under the Mental Process grouping of abstract ideas. Merely applying this abstract idea to “a computer-implemented method” does not represent an improvement in technology (see MPEP 2106.05(a) II. “To show 
In short, using a computationally-intensive device less often to save on computation costs does not improve the devices themselves. Determining what inputs are used when performing this reduced number of queries by merely applying an abstract idea to a computer implemented method also does not represent an improvement to technology. Therefore, the 35 U.S.C. 101 rejection of claim 1 has been maintained.
Regarding independent claims 14 and 15, the arguments regarding their eligibility are unpersuasive for the reasons above. The 35. U.S.C. 101 rejections of claims 1-5 and 7-15 have been maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient 
“an input-output module” in claim 14
“a data retrieval module” in claim 14
“a graph generator” in claim 14
“a filter module” in claim 14
“a price retrieval module” in claim 14
“a price filter module” in claim 14
Sufficient algorithm for “input-output module” is found in [0052] and [0070]. Sufficient algorithm for “data retrieval module” is found in [0053]-[0054]. Sufficient algorithm for “graph generator” is found in [0055]-[0060]. Sufficient algorithm for “filter module” is found in [0061]-[0067]. Sufficient algorithm for “price retrieval module” is found in [0068]. Sufficient algorithm for “price filter module” is found in [0069].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a list of available data items/room stays in response to a user request. 
As an initial matter, claims 1-5 and 7-13 fall into the statutory category of method claims. Claim 14 at least falls into the statutory category of a machine claim. Claim 15 at least falls into the statutory category of a manufacture claim because the “computer program product” is non-transitory. Therefore, all claims fall into at least one of the statutory categories.  
Claim 1 recites the concept of generating a list of available data items in response to a user request which is a certain method of organizing human activity including managing commercial interactions. A method for generating a list of available data items from at least one service provider in response to a user-generated request, the method comprising: a) receiving said user-generated request comprising functional data which includes user-related data and service-related data; b) retrieving a list of data items, each data item being assigned an undefined binary validity value; c) retrieving, from a rules database, a set of dependency rules for the validity value of the data items; d) generating a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item, each first type arrow extending from a tail node to a head node and representing that the validity value of said tail node is dependent on the validity value of said head node; e) applying a filtration process to solve said directed graph, which filtration process comprises a validity eliminating process comprising: val-i) determining, for each head node, a counter value representing a number of tail nodes dependent on the head node, and selecting a first subset of nodes according to the counter values, the first subset comprising at least one head node with the highest counter value, and excluding at least one of the plurality of nodes; val-ii) calculating the validity value for each node of the selected subset by querying a validity database, the validity value of a data item being equal to one when said at least one service provider 
Also in claim 1, the limitation of d) generating a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item, each first type arrow extending from a tail node to a head node and representing that the validity value of said tail node is dependent on the validity value of said head node; e) applying a filtration process to solve said directed graph, which filtration process comprises a validity eliminating process comprising: val-i) determining, for each head node, a counter value representing a number of tail nodes dependent on the head node, and selecting a first subset of nodes according to the counter values, the first subset comprising at least one head node with the highest counter value, and excluding at least one of the plurality of nodes; val-ii) calculating the validity value for each node of the selected subset by querying a validity database, the validity value of a data item being equal to one when said at least one service provider comprises a service satisfying the service-related data in said user-generated request; val-iii) setting, after val-ii), the validity value of each tail node that is dependent on a head node having a validity value of zero to one or zero; val-iv) repeating val-i) to val-iii) until each node in said 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a pricing engine. The recited additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The method being “computer-implemented” is also recited at a high level of generality such that it amounts to applying the judicial exception via generic computer implementation. Examiner would like to note that “a rules database” and “a validity database” are being considered as a part of the abstract idea because, under the broadest reasonable interpretation, they could be a written data table on paper. However, assuming “a rules database” and “a validity database” are “computer implemented”, they would also be recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a pricing engine amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” is also recited at a high level of generality such that it amounts to applying the judicial exception via generic computer implementation. As Examiner noted above, even if “a rules database” and “a validity database” are assumed to be computer implemented, they would still amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 and 7-13 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 recites the concept of generating a list of available data items in response to a user request which is a certain method of organizing human activity including managing commercial interactions. Generating a list of available data items from at least one service provider in response to a user-generated request, comprising: to receive said user-generated request comprising functional data which includes user-related data and service-related data; to: retrieve a list of data items, each data item being assigned an undefined binary validity value; and retrieve, from a rules database, a set of dependency rules for the validity value of the data items; to generate a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item, each first type arrow extending from 
Also in claim 14, the limitation of generate a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item, each first type arrow extending from a tail node to a head node and representing that the validity value of said tail node is dependent on the validity value of said head node; to apply a filtration process to solve said directed graph, which filtration process comprises a validity eliminating process to: val-i) determine, for each head node, a counter value representing a number of tail 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer system, an input-output module, a data retrieval module, a graph generator, a filter module, a price retrieval module, a price filter module, and a pricing engine. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Examiner would like to note that “a rules database” and “a validity database” are being considered as a part of the abstract idea because, under the broadest reasonable interpretation, they could be a written data table on paper. However, assuming “a rules database” and “a validity database” are “computer implemented”, they would also be recited at a high-level of generality such that it amounts to no more than mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, an input-output module, a data retrieval module, a graph generator, a filter module, a price retrieval module, a price filter module, and a pricing engine amounts to no more than mere instructions to apply the exception using generic computer components. As Examiner noted above, even if “a rules database” and “a validity database” are assumed to be computer implemented, they would still amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 recites the concept of generating a list of available data items in response to a user request which is a certain method of organizing human activity including managing commercial interactions. Instructions executable to generate a list of available data items from at least one service provider in response to a user-generated request, execution of the instructions to: a) receive said user-generated request comprising functional data which includes user-related data and service-related data; b) retrieve a list of data items, each data item being assigned an undefined binary validity value; c) retrieve, from a rules database, a set 
Also in claim 15, the limitation of d) generate a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item, each 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer program product, a computer readable medium, a computer system, and a pricing engine. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Examiner would like to note that “a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer program product, a computer readable medium, a computer system, and a pricing engine amount to no more than mere instructions to apply the exception using generic computer components. As Examiner noted above, even if “a rules database” and “a validity database” are assumed to be computer implemented, they would still amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the claim is distinguished over the current art of record. The closest prior art to claim 1 is Champernowne (U.S. Patent No. 10,346,402; hereafter known as Champernowne) in view of Marcken et al. (U.S. Pre-Grant Publication No. 2005/0108068, hereafter known as Marcken) and Iuliano et al. (U.S. Pre-Grant Publication No. 2019/0095360, hereafter known as Iuliano). Champernowne teaches a computer-implemented method for generating a list of available data items from at least one service provider in response to a user-generated request (Fig. 6 and Col. 15 lines 61-67). The method comprises receiving a user-generated request comprising functional data (Col. 16 lines 5-10), retrieving a list of data items (Col. 16 lines 15-21), retrieving a set of dependency rules for the validity of the data items from a rules database (Col. 10 lines 38-49 and Col. 16 lines 25-26), generating a directed graph by organizing said list of data items in accordance with the retrieved dependency rules, the directed graph comprising a plurality of nodes linked with arrows of a first type, each node representing a data item (Fig. 15 and Col. 16 lines 10-15), applying a filtration process comprising selecting a first subset of nodes comprising at least one head node and excluding at least one of the plurality of nodes, and calculating the validity value for each node of the selected subset (Col. 15 lines 29-44 and Col. 18 line 64 – Col. 19 line 1), repeating the validity check until each node has a validity (Col. 15 lines 53-58 and Col. 19 lines 1-4). Champernowne also teaches filtering the graph by keeping only valid nodes (Col. 17 lines19-32 ending scenario filters out deferred nodes), pricing filtered nodes (Fig. 12 and Col. 21 lines 26-45) without pricing 
While Champernowne teaches calculating prices during filtering, Marcken teaches in Fig. 2 and [0028] that pricing can be done after potential data items have been validated and filtered in order to reduce the time and effort needed to price itineraries for a search ([0093]).
While Champernowne and Marcken do not teach the validity of a node being represented by a binary validity value, Iuliano teaches validity being represented as a binary value in [0100]. 
The combination of Champernowne, Marcken and Iuliano does not teach the validity of tail nodes being dependent on the validity of head nodes, as Champernowne teaches the tail nodes being checked against the threshold cost and rules independently of their head nodes. 
Directed graphs in which there are dependencies between the nodes are taught by “Bayesian Network” (https://en.wikipedia.org/wiki/Bayesian_network, accessed as of 8/20/2018, hereafter known as Wikipedia) in the first paragraph of page 1 and the Figure on page 2. However, the dependencies taught in Wikipedia imply validity values that are not restricted to 0 and 1. Also, as the nodes in Champernowne are checked against the threshold and rules individually, it would not have been obvious to one of ordinary skill in the art to combine the probabilistic teachings of Wikipedia with the combination of Champernowne, Marcken and Iuliano.
Other prior art also does not teach the directed graph containing dependencies between nodes in the same manner as in the claimed invention. DeMarcken (U.S. Patent No. 6,295,521; hereafter known as DeMarcken) teaches a directed graph for pricing airline fares in Fig. 3A in which nodes are selected depending on the value of the preceding nodes (for example, only one child node of an “OR” node is selected per Col. 6 lines 32-36) in order to solve the graph. However, the nodes are not all representative of data items (the “AND” and “OR’ nodes), and the validity values of nodes are not necessarily equal to one when the data item comprises a 
Therefore, it is in the validity of tail nodes being dependent on the validity of head nodes and setting the validity value of each tail node that is dependent on a head node to 0 or 1 that claim 1 distinguishes over the current art of record.
Regarding claims 2-13, the claims are distinguished over the current art of record by virtue of their dependence on novel/non-obvious claim 1.
Regarding claim 14, the claim is distinguished over the current art of record. The closest prior art to claim 1 is Champernowne in view of Marcken and Iuliano. Champernowne teaches Processing unit 310 and Processing unit 410 that read on the structure of the various modules of the computer system in claim 14. See the novel/non-obvious paragraph on claim 1 above for the functional limitations of claim 14 that the prior art teaches. However, like claim 1, the prior art does not teach the validity of tail nodes being dependent on the validity of head nodes. Therefore, it is in the validity of tail nodes being dependent on the validity of head nodes and setting the validity value of each tail node that is dependent on a head node to 0 or 1 that claim 14 is distinguished over prior art.
Regarding claim 15, the claim is distinguished over the current art of record. The closest prior art to claim 1 is Champernowne in view of Marcken and Iuliano. Champernowne teaches a computer program product comprising program instructions stored on a computer readable medium executable by a computer system to generate a list of available data items from at least one service provider in response to a user-generated request (Col. 9 lines 56-67 and Col 10 55-61). See novel/non-obvious explanation of claim 1 for the remaining limitations of claim 1 taught by the prior art. However, like claim 1, the prior art does not teach the validity of tail nodes being dependent on the validity of head nodes. Therefore, it is in the validity of tail nodes being 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palmer et al. (U.S. Pre-Grant Publication No. 2018/0365614) teaches retrieving dependency rules between nodes of a directed graph
Marino et al. (U.S. Patent No. 6,681,391) teaches a “in-degree” of a node that is the number on nodes that are dependent on a node
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                         /ALLISON G WOOD/Primary Examiner, Art Unit 3625